Title: From John Adams to David Humphreys, 10 May 1813
From: Adams, John
To: Humphreys, David



Dear Humphreys
Quincy May 10. 1813

I thank you for introducing to me Mr Francis Coffin and Mr Sumner, the Brother and Brother in law of that Lady who did me the honour to drink a Glass of Wine with me at your house. I have given the Gentlemen, all the Information I had, which in truth was very little.
They gave me much more. Dearborne’s Enterprize against York and Niagara: but they had not the hand Bill and could not give details, I dare not indulge in Reflections because I have not the Facts. But I cannot but say, that this appears to me, to be the first Scene of the first Act of Dearbornes Generalship. It is early. It is bold. It is Setting an Example. Such an Act of Washington would have Secured him Immortality.
We are to have a Partizan War upon the Lakes, and upon the American and the British Borders of those Lakes, Either Canada must conquer U.S. or U.S. must conquer Canada. Never will there be, never can there be, tranquility to either, till one or the other is Master. America, North and South must be tottally absolutely and eternally Seperated from Europe, or it must be Subjected to Europe, or it must be everlastingly quarrelling with Europe.
The Policy of your Friends and of my quondam, pretended Friends the Federalists as they call themselves, is altogether incomprehensible to me. I am, as ever your Friend

John Adams